Title: Arthur S. Brockenbrough to James Madison, 10 March 1830
From: Brockenbrough, Arthur S.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    University of Va
                                
                                March 10t 1830
                            
                        
                        
                        My anxiety to get the Rotunda portico finished induced me to make the purchase of a Stone cutter, of the
                            Executor of Mr Jefferson– a fellow that served his time here with Gorman the Stone cutter that executed all the work at
                            the University, I think him capable of executing the work of the Steps very well, and have set him to working them, there
                            is now about 170 or 80 feet worked— perhaps I have been too precipitate in this business, and should at least have
                            consulted all the executive committee before hand, I named it to Mr Randolph and the terms on which I was willing to have
                            the work done, he told me he would write to you & Genl Cocke on the subject and requested me to do the same– He
                            knows the man as he belonged to his Grand Father & executed some work for him and can inform you of his
                            competency— For working & setting the Rotunda steps before I had any intention of purchasing this fellow I had
                            nearly contracted with a Philadelphia workman at a dollar 25/100 cents The lineal foot, nothing but the want of funds
                            prevented my closing the contract with him I have his letters stating the fact– I proposed to Mr Randolph to do the same
                            work for a dollar a foot payments to be made say a third in September next the balance in one & two years— I am
                            desirous of knowing whether I can proceed with them, that I may have them ready to set during the vacation, we have marble
                            flaging ready for the Portico floor to put down as soon as the steps are put up– If my course in this business is not
                            approved I must stop the work & sell or hire my fellow out– therefore an immediate answer is important to me– I
                            shall write to Genl. Cocke on this subject also– With great respect I am Dr Sir your Ob Sevt
                        
                        
                            
                                A S Brockenbrough P. U. V.
                            
                        
                    